Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
This is a response to the application filed on 9/3/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, 11-20 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Makwinski (US 2018/0323636)
Regarding claim 1, the prior art discloses a wireless charging device (title), comprising: 
A transmit coil (one or more of power transmitter/antenna 24, 42 (par 41, 47) transmitter or coil 63 (par 58, 60));  
(one or more of recharging dock in communication with controller, communication module (par 48-50), transceiver to communicate with wireless network, interface for communication (par 73)), configured to receive equipment information of an equipment to be charged (equipment to be charged is the object/electronics/device/equipment being placed on the tray/ dock/ surface/ area / mat/ pad (see one or more of fig 1-15) to be charged); 
An indicator (see one or more of visual/audio indication, status indicator 26, screen/display (par 42, 48-49), beams of lights (par 79), lighting/color intensity (par 82), indication system (fig 20-24), illuminated indicator (par 87)); and 
A controller (see one or more of controller, microprocessor, control means, server in par 48-49, 51), configured to acquire relative position information of a receive coil (wireless power receiver, receiving coil/antenna disposed in the object/electronics/device/equipment being placed on the charging/recharging tray/ dock/ surface/ area / mat/ pas (see one or more of fig 1-15) to be charged as disclosed in the prior art) of the equipment to be charged according to the equipment information, and control the indicator (visual/audio indicator, status indicator 26 (par 42, 48-49)) indication system (fig 20-24)) to send out prompt information according to the relative position information to indicate a placement position of the equipment to be charged (see one or more of: charging area on the surface (par 7), link electronic device to use of permitted charger/recharging tray/ area/dock  (par 42, 48), charger tray at one or few charging locations (par 54), establish location for charging areas, increase effectiveness of charging area (par 63, 66), configure/ indicate location for devive to be placed on charging area/surface to be charged (par 74-75, fig 20-24), optimal placement position for charging,  (par 82)).
(Claim 2) a bearing surface (see one or more of fig 1-15, 20-24), wherein the bearing surface is used to support the equipment to be charged; the prompt information comprises a light projection on the bearing surface (visible indications in the form of light (par 87), project light to the top surface  to provide an indication of the location of the charging area, target area, projected pattern 696 can be described as a basic indication since it provides the location of the charging area, light could vary its intensity and/or color dynamically as a device moves near the target charging area to help guide its final movement into the best placement position for optimal charging (par 75, 77-80, 82-83), and the light projection is used to define the placement position of the equipment to be charged.

(Claim 4) wherein the placement position of the equipment to be charged is a rectangular region, and the light projection comprises at least two linear light projections to indicate at least two sides of the rectangular region; and the light-emitting element comprises at least two-line light sources, and the at least two-line light sources (project light includes multiple source (par 83)) are respectively configured to form the at least two linear light projections.
(Claim 5) wherein the at least two-line light sources are respectively configured to emit light of different colors (par 82-83) to indicate a placement direction of the equipment to be charged.
 (Claims 8-9) wherein the light-emitting element is configured to project light from a side, close to the transmit coil, of the bearing surface to the bearing surface to form the light projection (one or more of fig 2, 5, 7-12, 19-24, par 79-80, 87).
 (Claim 10) wherein the indicator further comprises a retractor, and the retractor is located on a side, close to the transmit coil, of the bearing surface; and the retractor is connected to the light-emitting element and allows the light-emitting element to protrude relative to the bearing surface and to have a variable distance from the bearing surface.
(Claim 11) a device body having the bearing surface, wherein the device body comprises a cavity, and the cavity is used for accommodating the transmit coil, the first communicator, the controller, and the indicator (one or more of fig 1-2, 5-12, 14-15, 20-24).
(Claim 12) wherein the controller is configured to: acquire the relative position information of the receive coil of the equipment to be charged from a memory, wherein the memory is configured to store the equipment information of the equipment to be charged and the relative position information, associated with the equipment information, of the receive coil; or control the first communicator to acquire the relative position information of the receive coil of the equipment to be charged from a network according to the equipment information of the equipment to be charged (one or more of fig 9-10, 19-24).
(Claim 13) a sensor, wherein the sensor is configured to sense whether an equipment to be charged approaches the wireless charging device; and the first communicator is further configured to acquire the equipment information of the equipment to be charged from the 
Claims 14-20 recite similar method of use and are rejected for the same reason.
Allowable Subject Matter
Claims 6-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851